DETAILED ACTION
1. This action is in response to the amendment filed 19 December 2021.
2. Claims 1-5, 7-15, and 17-22 are pending and have been examined in this application. Claims 6 and 16 has been cancelled.

Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
4. Applicant’s arguments and amendments have been considered.

35 U.S.C. 112
5. Applicant's arguments filed 19 December 2021 have been fully considered and they are considered persuasive.
The previous 112a and 112b rejections have been removed due to applicant’s amendments and arguments.

35 U.S.C. 101
6. Applicant's arguments filed 19 December 2021 have been fully considered and they are not considered persuasive.

The applicant argues that pending claims do not fall within the "mental processes" grouping or the "methods of organizing human activity" grouping of abstract ideas due to the use of a global positioning system to determine a location of the dispatched responder unit, the electronic processor is configured to identify at least one unresolved task, and an adjustment of the specific rules used for such identification in response to the priority associated with the unresolved task changing.

The examiner respectfully disagrees. The applicant argues that the amended claims stated do not describe an abstract idea and a mental process or organizing human activity. However, the use of a global positioning system to locate units, identifying tasks and adjusting the rules for changing tasks involves the observation, evaluation and judgement of information to accomplish which are mental processes. Also, the use of a global positioning system to locate units, identifying tasks and adjusting the rules for changing tasks is a process of commercial interaction and business relations which are a form of organizing human activity. Therefore, the rejection is maintained.

The applicant argues that are directed to the practical application of using of a global positioning system to determine a location of the dispatched responder unit with additional actions directed to practical application of using specific rules to identify at least one unresolved task and adjusting those specific rules used for such identification in response to the priority associated with the unresolved task changing. Such adjustment of the specific rules allows for improved assignment and completion of unresolved tasks.

The examiner respectfully disagrees. The applicant argues that the application is directed towards practical application. However, the use of a global positioning system to locate units, identifying tasks and adjusting the rules for changing tasks represents the transmitting of information for the purposes of changing tasks and the MPEP Section 2106.05(d) indicates that transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. 

The applicant argues that the claims are directed to "significantly more" since using of a global positioning system to determine a location of the dispatched responder unit with additional actions with predetermined travel amount associated to at least one unresolved task these specific determinations allow for improved assignment and completion of unresolved tasks which is an improvement over other methods.

The examiner respectfully disagrees. The applicant argues that the application is directed towards significantly more and a technological improvement. However, the use of a global positioning system to determine a location of the dispatched responder unit with additional actions with predetermined travel amount associated to at least one unresolved task represents a generic system being utilized for this process, such as any computer with no detail as to what would make this non-generic. The additional elements, such as the responder unit, nor the transmitting of information as described above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere transmission of data. For these reasons, there is no inventive concept or improvement. Therefore, the rejection is maintained.

35 U.S.C. 103
7. Applicant's arguments filed 19 December 2021 have been fully considered and they are not considered persuasive.

	The applicant argues that the references Saigh and Wilson do not teach the amended claim 1 since Saigh does not disclose a relationship between extracted information corresponding to the incident and information that is stored corresponding to a plurality of unresolved tasks as recited in amended claim 1. Additionally, Saigh does not teach “identifying... at least one unresolved task by determining, through communication with a global positioning system associated with the dispatched responder unit, that a current location of the responder unit is at most a predetermined travel amount from a second location associated with the at least one unresolved task.” Especially since the paragraph 0039 of Saigh describes crime history reports and Saigh does not teach a correlation between information from different incidents and/or unresolved tasks which is not covered by Wilson.

The examiner respectfully disagrees. The applicant argues that the references Saigh and Wilson do not provide a prima facie cases for claim 1. However Saigh teaches the information extracted and collected 0030 from the response related to the incident is stored 0027 corresponding to unresolved tasks 0073 and identifying 0033 corresponding to unresolved tasks 0073 by communication through a global positioning system associated with the 0026 the responder unit is dispatched 0028 where the current location of the responder unit is 0032 a predetermined travel amount from a second or other location 0039 corresponding to unresolved tasks 0073. Furthermore, although Saigh does not teach the use of a correlation to organize information this is taught in combination with Wilson the use of a correlation 0061. The specifications of the applicant’s application describes the application of responder units to responding to unresolved incidents at a crime scene like in paragraph 0021 which is very similar to the context of crime history in paragraph 0039. Saigh therefore covers a very similar context of application of response to the invention and is an appropriate reference to apply. Therefore, the combination of Saigh and Wilson does teach the amended portions of claim 1 stated by the applicant and the rejection is maintained.

The applicant argues that the references Saigh and Wilson does not disclose configured to adjust the predetermined travel U.S. App. No. 16/725,188 Atty. Docket No. PAT24845-US-PRIamount in response to a priority associated with the at least one unresolved task changing as recited in new dependent claim 22.

The examiner respectfully disagrees. The applicant argues that the references Saigh and Wilson do not provide a prima facie cases for claim 22. Saigh teaches adjusting 0074 0032 a predetermined travel amount from a second or other location 0039 corresponding to unresolved tasks 0073. This is combined with Wilson and the use of priority 0068 to teach claim 22. By combining these two references one is able to teach the claim 22. Therefore, the rejection is maintained.


The applicant argues that a person of ordinary skill in the art would not have been motivated to combine the teachings of Wilson with the teachings of Saigh.

The examiner respectfully disagrees. The applicant argues that the references Saigh and Wilson are not logical to combine. Saigh describes a system for alerting emergency responders to the existence of an emergency situation in different locations through a communications network. Wilson describes identifying a location based on a recommendation request or based on the user location and will generate a list of items of interest in that location and neighboring locations. Therefore, one of ordinary skill in the art would have been motivated to combine these references both describing the application of locations and communications. Therefore, the rejection is maintained.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8. Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The limitations and steps described in Claim 1 are generally for on-dispatch identification and assignment of unresolved tasks, comprising: detect that is dispatched to respond to a first incident (Analyzing Information, evaluation and judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); and responsively: correlate extracted information corresponding to the first incident with information that is stored corresponding to a plurality of unresolved tasks (Analyzing and Storing Information, evaluation and observation; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); identify, based on the correlation and profile associated with the dispatched, at least one unresolved task (Analyzing Information, evaluation and judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity) determining, through communication with a global positioning system associated with the dispatched, that a current location is at most a predetermined travel amount from a second location associated with the at least one unresolved task (Analyzing Information, evaluation and judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); and execute, in response to identifying the at least one unresolved task, one selected from the group of: (i) cause a notification to be provided at a dispatch, the notification identifying a recommendation to assign the at least one unresolved task to the dispatched (Analyzing and Transmitting Information, evaluation and judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); and (ii) automatically assign the at least  nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Organizing and Tracking information. For example, detecting that a responder unit is dispatched to respond to an incident and correlating extracted information corresponding to the incident with information that is stored corresponding to unresolved tasks to identify unresolved tasks encompasses what a dispatcher at a security station does to identify incidents with information from responders. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Further, as described above, these process recite limitations for organizing, analyzing, and tracking information, a “Method of Organizing Human Activity”. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. For example, the claim recites the additional elements of a system, electronic processor, responder unit, and computer. These elements are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the steps such as storing and transmitting task and incident information (transmitting/storing information) is insignificant extra-solution activity as this is transmitting/storing 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. Applicant’s Specification says:
[0019] FIG. 2 is a block diagram of an example of the responder unit device 115 included in the system 100. In the example illustrated, the responder unit device 115 includes a first electronic processor 200 (for example, a microprocessor, application- specific integrated circuit (ASIC), or another suitable electronic device), a first memory 205 (a non-transitory, computer-readable storage medium), a first communication interface 210 (including, for example, a transceiver for communicating over one or more networks (for example, the network 130)), a display device 215, and an input device 220. The first memory 205 may include, forPage 6 of 26 Docket Number: PAT24845-US-PRIexample, a hard disk, a CD-ROM, an optical storage device, a magnetic storage device, a read only memory (ROM), a programmable read only memory (PROM), an erasable programmable read only memory (EPROM), an electrically erasable programmable read only memory (EEPROM), a Flash memory, or a combination of the foregoing. The first electronic processor 200, first communication interface 210, first memory 205, display device 215, and input device 220 communicate wirelessly or over one or more communication lines or buses.

Which shows that this is a generic system being utilized for this process, such as any computer with no detail as to how this is performed or what would make this non-generic, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus this is application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the storing and transmission steps that were considered extra-solution activity in Step 2A above, if they were to be considered additional elements, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, 
Independent claim 11 also contain the identified abstract ideas above, with no added additional elements which are highly generalized as per Applicant’s specification as above when considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Dependent claims 2 and 12 describes the profile includes capabilities of a responder associated with capabilities associated with a location or a combination of the foregoing (Analyzing Information, evaluation and judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity) which are all part of the abstract ideas presented, with the additional element equipment to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Dependent claims 3 and 13 describes wherein identify, based on the correlation and a profile associated with the dispatched, the at least one unresolved task by determining that the at least one unresolved task is associated with a type corresponding to the capabilities of the responder associated capabilities associated or both (Analyzing Information, evaluation and judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity) which are all part of the abstract ideas presented, with the additional element equipment to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.

Therefore, Claims 1-22 are ineligible. 

Claim Rejections - 35 USC § 103
9. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10. Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over US publication number 2015/0230072 to Saigh (hereinafter referred to as “Saigh”) in view of US publication number 2014/0279196 to Wilson (hereinafter referred to as “Wilson”).

(A) As per claims 1 and 11, Saigh teaches A system for on-dispatch identification and assignment of unresolved tasks, the system comprising: configured to detect that a responder unit is dispatched to respond to a incident; (Saigh: [a system for on- dispatch assignment 0028 and identification of 0048 unresolved tasks 0078 where the responder unit is dispatched to the incident 0028])

identify, based on the responder unit profile associated with the dispatched responder unit, at least one unresolved task by determining, through communication with a global positioning system associated with the dispatched responder unit, that a current location of the responder unit is at most a predetermined travel amount from a location associated with the at least one unresolved task; (Saigh: [the profile identifying 0033 the responder unit is dispatched 0028 corresponding to unresolved tasks 0073 by communication through a global positioning system associated with the 0026 the responder unit is dispatched 0028 where the current location of the responder unit is 0032 a predetermined travel amount from a second or other location 0039 corresponding to unresolved tasks 0073])
and execute, in response to identifying the at least one unresolved task, one selected from the group of: (i) cause a notification to be provided at a dispatch computer, the notification identifying the at least one unresolved task to the dispatched responder unit; (Saigh: [executing a response 0079 to an identified unresolved task 0073 causing a notification to be provided at a dispatch computer with the notification 0011 identifying unresolved tasks 0073 of dispatched the responder unit 0028])
and (ii) automatically assign the at least one unresolved task to the dispatched responder unit and notify a communication device associated with the dispatched responder unit regarding the assignment. (Saigh: [automatically alerting and assigning 0041 identified unresolved tasks 0073 of dispatched the responder unit 0028 and notifying the communication and mobile device associated with the dispatched responder unit for the assignment])
Saigh does not explicitly teach the ranking, correlation and recommendation for the managing of information for users like responders which are taught by Wilson.
Wilson teaches

The use of a correlation to organize information (Wilson: [the use of a correlation 0061])
The use of a recommendation for managing information (Wilson: [the use of a recommendation 0060])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the dispatching of responders to specific tasks of Saigh with ranking, correlation and recommendation of Wilson for the organization of information for users like responders based on recommendations as they are analogous art along with the current invention which solve problems related to aiding the dispatching of responders, and the combination would lead to the application and use of information by users as taught in [0113] of Wilson.
Saigh 0030 describe the use of a computer system and components such as a processor and servers for this an subsequent claims.

(B) As per claims 2 and 12, Saigh teaches the system, wherein the responder unit profile includes capabilities of a responder associated with the responder unit as in claim 1. Saigh teaches capabilities of equipment associated with the responder unit, a location of the responder unit (Saigh: [the capabilities of the equipment associated with the responder 0030 and a location of the responder 0026])

(C) As per claims 3 and 13, Saigh teaches the system, wherein is configured to identify, based on a responder unit profile associated with the dispatched responder unit, the at least one unresolved task by determining that the at least one unresolved task as in claim 1.  Saigh teaches associated with a type corresponding to the capabilities of the responder associated with the responder unit, capabilities of the equipment associated with the responder unit (Saigh: [corresponding to the capabilities of the 
Saigh does not explicitly teach correlation which is taught by Wilson.
Wilson teaches
The use of a correlation (Wilson: [the use of a correlation 0061])
The combination of references above teaches the step of determining dispatching of responders to specific tasks as in Claim 1 above, and the use of correlation is taught in preceding limitation for the same reasons/rationale.

(D) As per claims 4 and 14, Saigh teaches the system, wherein the at least one unresolved task is received and generating an unresolved task as in claim 1. Saigh teaches, generated based on an incident report associated with an incident (Saigh: [generating a report of the incident 0045]).
Saigh does not explicitly teach the ranking and restoring/reopening which are taught by Wilson.
Wilson teaches
The use of a ranking system (Wilson: [the use of a ranking system 0090])
The restoring and reopening of something (Wilson: [the restoring and reopening of something 0324] 
The combination of references above teaches the step of determining dispatching of responders to specific tasks as in Claim 1 above, and the use of ranking and restoring/reopening is taught in preceding limitation for the same reasons/rationale.

(E) As per claims 5 and 15, Saigh teaches the system, wherein the information includes at least one selected from the group of a location and an associated responder as in claim 1.


(F) As per claims 7 and 17, Saigh teaches the system, wherein is configured to identify, based on a responder unit profile associated with the dispatched responder unit, the at least one unresolved task as in claim 1. Saigh teaches determining that a priority associated with the incident does not conflict with a priority associated with the at least one unresolved task (Saigh: [the filtering and determination that conflicts do not occur between different scenarios and incidents with different priority measurement 0048 like unresolved tasks 0073])
Saigh does not explicitly teach correlation and ranking which is taught by Wilson.
Wilson teaches
The use of a correlation (Wilson: [the use of a correlation 0061])
The use of a ranking system (Wilson: [the use of a ranking system 0090])
The combination of references above teaches the step of determining dispatching of responders to specific tasks as in Claim 1 above, and the use of correlation and ranking is taught in preceding limitation for the same reasons/rationale.

(G) As per claims 8 and 18, Saigh teaches the system, wherein is configured to identify, based on a responder unit profile associated with the dispatched responder unit, the at least one unresolved task by determining that an associated with the incident does not conflict with an associated with the at least one unresolved task as in claims 1 and 7. Saigh teaches application of multiple time frames (Saigh: [date and time data for timeframes (claim 3)].
Saigh does not explicitly teach correlation which is taught by Wilson.
Wilson teaches
The use of a correlation (Wilson: [the use of a correlation 0061])
The use of a ranking system (Wilson: [the use of a ranking system 0090])


(H) As per claims 9 and 19, Saigh teaches the system, wherein is configured to unresolved tasks include the at least one unresolved task for assignment at the dispatch in response to identifying the at least one unresolved task as in claim 1.
Saigh does not explicitly teach the updating and listing which are taught by Wilson.
Wilson teaches
The updating of information (Wilson: [the updating of information 0247])
The listing of objects (Wilson: [the listing of objects 0063])
The combination of references above teaches the step of determining dispatching of responders to specific tasks as in Claim 1 above, and the use of updating and listing is taught in preceding limitation for the same reasons/rationale.

(I) As per claims 10 and 20, Saigh teaches the system, the system further comprising an unresolved task, wherein is included in the unresolved task and is in communication with the dispatch, which is in communication with the responder unit, or is included in the dispatch and in communication with the responder unit and the unresolved task as in claim 1.

(J) As per claim 21 and 22, Saigh teaches the method, further comprising, the predetermined travel amount in response associated with the at least one unresolved task as in claim 1. Saigh teaches priority and changing (Saigh: [changing and adjusting 0074])
Saigh does not explicitly teach the use of priority which are taught by Wilson. 

	The use of priority (Wilson: [The use of priority 0068])
The combination of references above teaches the step of determining travel amount to specific tasks as in Claim 1 above, and the use of priority is taught in preceding limitation for the same reasons/rationale.

Conclusion
11. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20040143811 A1
Kaelicke, Elke et al.
Development processes representation and management
US 20080181389 A1
Bourne; John et al.
SYSTEMS AND METHODS FOR WORKFORCE OPTIMIZATION AND INTEGRATION
US 20120072254 A1
McLean; Nicholas Alexander et al.
SYSTEMS AND METHODS FOR PROVIDING WORKFORCE OPTIMIZATION TO BRANCH AND BACK OFFICES
US 20170301039 A1
Dyer; Don et al.
Devices, Systems, and Methods of Activity-Based Monitoring and Incentivization
US 20170124676 A1
Kreitzer; Stuart S. et al.
METHOD AND APPARATUS FOR RESOURCE PAIRING
US 20170127274 A1
LIN; LIN et al.
METHOD, DEVICE, AND SYSTEM FOR COLLECTING AND REPORTING MINIMALLY NECESSARY REAL-TIME PERSONAL CONTEXT
US 20170187878 A1
Clawson; Jeffrey J.
Locator diagnostic system for emergency dispatch
US 20170230799 A1
WAWROWSKI; MARIUSZ R. et al.
METHOD AND APPARATUS FOR FORMING COMMUNICATION GROUP BASED ON LOCATION HISTORY
US 20170238129 A1
MAIER; Nicholas M. et al.
METHOD AND SYSTEM FOR AN EMERGENCY LOCATION INFORMATION SERVICE (E-LIS) FOR INTERNET OF THINGS (IoT) DEVICES
US 20170278378 A1
KAPLITA; GRZEGORZ et al.
METHOD AND APPARATUS FOR AUTOMATED DISPATCH OF MOBILE DEVICES IN A COMMUNICATION SYSTEM


THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273. The examiner can normally be reached M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/JAY-MING WANG/Examiner, Art Unit 3683                                                                                                                                                                                                        12/30/2021

/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683